Order entered July 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00738-CV

                                WENDY EDMONDS, Appellant

                                                 V.

                                 RIVERWALK APTS., Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-02659-B

                                             ORDER
       Appellant has not paid the filing fee for this appeal and we have received correspondence

from the Dallas County Clerk that appellant has not paid for the clerk’s record. We have also

received a clerk’s record containing appellant’s affidavit of indigence, the Dallas County Clerk’s

contest to the affidavit, and the trial court’s June 26, 2013 order sustaining the contest and stating

that appellant is not entitled to proceed without payment of the appellate costs.

       Accordingly, we ORDER appellant to pay the $175 filing fee for the appeal by JULY

26, 2013. Failure to pay the filing fee by the date specified will result in the Court dismissing the

appeal without further notice. See TEX. R. APP. P. 42.3(c).

       We further ORDER appellant to provide this Court, by JULY 26, 2013, with written

verification that she has made arrangements with the Dallas County Clerk to pay for the clerk’s
record. Failure to provide the written verification by the date specified will result in the Court

dismissing this appeal without further notice. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

appellant Wendy Edmonds at wedmonds57@yahoo.com; to the Dallas County Clerk, Civil

Records Division; and to counsel for appellee.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE